DETAILED ACTION

Status of Claims
This action is in reply to the amendment filed on March 28, 2022. Claims 1-20 are currently pending and have been examined.

Response to Arguments
103: The Applicant’s arguments and amendments with respect to the 103 rejection has been fully considered but are not persuasive.
The Applicant essentially argues that the amendments overcome the 103 rejection. The Applicant’s arguments are moot in light of substantive amendments that necessitate an updated search and reconsideration of the claims in light of the amendments.
As such, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1-20.

Objection of the Claims
Claim 16 is objected to for having minor informalities. The limitation “the payor device” should be “the payee device”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14-20 are rejected under 35 U.S.C. 103 as being obvious over US 20100078471 A1 (Lin) in view of US 20110066550 A1 (Shank).

As per claims 1, 12, and 18, Lin teaches,
receiving, from a first user device executing a proximity transactions application, a request to conduct an electronic transaction with another user device within a threshold proximity of the first user device, the first user device having the proximity transactions application operating in a default payor mode (FIG. 4, item 92, ¶ 122-124 “payor device … NFC connection”),
processing data received from the plurality of user devices other than the first user device to yield received data (¶ [0011] “payment information”, ¶ [0013], [0114]),
identifying a subset of one or more user devices from among the plurality of user devices that are within a threshold proximity distance of the first user device based on the processing of the received data (FIG. 4, ¶ [0122]-[0124]), 
displaying information that identifies the one or more user devices in the subset of user devices within the threshold proximity distance of the first user device on a display of the payor device (¶ [0124]-[0125]), 
receiving, from the first user device, (i) a selection of a payee device from the one or more user devices (¶ [0124]-[0125]), (ii) a numerical value corresponding to a desired electronic transaction between the first user device and the selected payee device (¶ 123 “amount of a payment”) (iii) a confirmation of the selected payee device and the numerical value (¶ 125 “the payor may review the payment request information 94 for accuracy”),
initiating and authorizing an electronic payment corresponding to the desired electronic transaction defined by the confirmation of the selected payee device and numerical value, the electronic payment initiating a transfer from an account associated with the first user device to an account associated with the selected payee device (¶ 127 “the payee may view the payment information 96 on the display 24 of the payee device 10. Thereafter, the payee may select a desired crediting account” ¶ 129 “the payee may view the payment information 96 on the display 24 of the payee device 10. Thereafter, the payee may select a desired crediting account …”).

Lin does not explicitly teach, however, Shank teaches,
receiving, from the first user device, via the proximity transactions application operating in the default payor mode, a GPS-based location of the first user device (¶ 17 “the gateway 14 may receive a number of authorization factors describing the device 12”, ¶ 22 “the authorization factors may include the GPS coordinates of the device(s) 12 being authorized”),
based on the received GPS-based location of the first user device (¶ 17, 22), requesting and receiving, from a plurality of user devices other than the first user device, a GPS based location of each of the plurality of user devices other than the first device (¶ 17, 22), the plurality of user devices other than the first user device each executing an instance of the proximity transactions application (FIG. 3A, item 52, ¶ 35) operating in a receiving payee mode (FIG 4B, item 84, ¶ 47 “the billing menu”),
by comparing GPS coordinates between the received GPS-based location of the first user device and GPS-based locations of the subset of the one or more user devices (¶ 22 “The GPS coordinates of each device 12 may be compared to the GPS coordinates of the device's expected location to verify that the coordinates substantially match”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ GPS location information of Shank in Lin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of peer to peer payment and because GPS based location information improves peer to peer transaction security through proximity based authorization (see Shank, ¶ 67).

Lin also teaches,
a memory (¶ [0101]),
a processor that executes instructions stored in the memory to perform operations (FIG. 3, item 50, ¶ [0102]).

As per claims 3 and 14, combination of Lin and Shank teach all the limitations of claims 1 and 12. 
Lin does not explicitly teach, however, Shank teaches,
displaying in the proximity transactions application a user element or icon enabling the user to switch between the default payor mode and receiving payee mode (FIG 4B, item 84, ¶ 47 “the billing menu”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ GPS location information of Shank in Lin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of peer to peer payment and because GPS based location information improves peer to peer transaction security through proximity based authorization (see Shank, ¶ 67).

As per claims 4 and 15, combination of Lin and Shank teach all the limitations of claims 1 and 12. Lin also teaches,
receiving a user interaction setting the proximity transactions application into the default payor mode that configures the payor device to authorize payments (FIG. 14E, ¶ 213).

As per claim 16, combination of Lin and Shank teach all the limitations of claims 1 and 12.
Lin does not explicitly teach, however, Shank teaches,
receiving a user interaction setting the proximity transactions application into the default payee mode that configures the payor device to receive payments FIG. 4B, item 84, ¶ 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ GPS location information of Shank in Lin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of peer to peer payment and because GPS based location information improves peer to peer transaction security through proximity based authorization (see Shank, ¶ 67).

As per claim 5, combination of Lin and Shank teach all the limitations of claim 1.
Lin does not explicitly teach, however, Shank teaches,
receiving a user interaction setting the proximity transactions application into the receiving payee mode that authorizes an account of the first user device to receive payments (FIG. 3F, ¶ 41, 42, FIG. 4B, item 84, ¶ 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ GPS location information of Shank in Lin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of peer to peer payment and because GPS based location information improves peer to peer transaction security through proximity based authorization (see Shank, ¶ 67).

As per claims 6, 17, and 19, combination of Lin and Shank teach all the limitations of claims 1, 12, and 18. Lin also teaches,
receiving communication signals transmitted over the threshold proximity distance from the one or more user devices (¶ [0124]), 
wherein the identification of the one or more user devices within the threshold proximity distance of the first user device is based on the first device receiving the signals transmitted from the one or more user devices (¶ [0124]-[0126]).

As per claim 7, combination of Lin and Shank teach all the limitations of claim 1. Lin also teaches,
sending an order for a product or service (¶ [0128] “the transaction information”) from the first user device via a first type of communication interface of the first user device (¶ [0128], [0130]), 
wherein a message is sent from the first user device via a second type of communication interface that authorizes the payment from the account associated with the first user device (¶ [0128]-[0131]).

As per claim 8, combination of Lin and Shank teach all the limitations of claim 1, Lin also teaches,
sending an order for a product or service from the first user device to a server (¶ [0254]-[0255]),
sending a message from the first user device that instructs the server to authorize the payment (¶ [0256]).

As per claim 9, combination of Lin and Shank teach all the limitations of claim 1. Lin also teaches,
receiving from a server a cost for a product or service associated with an order made by the first user device (FIG. 30F, ¶ [0351], [0354]), 
receiving a gratuity amount to add to the cost, wherein the payment corresponds to an amount of funds equal to the cost plus the gratuity amount (FIG. 30B, item 1354, ¶ [0341], [0351]),
sending a message from the first user device that instructs the server authorize the payment (¶ [0360]).

As per claim 10, combination of Lin and Shank teach all the limitations of claim 1. Lin also teaches,
receiving a future payment amount to provide to an account of the selected payee device (¶ [0191], [0333]-[0334]),
wherein an amount of the authorized payment equals the payment amount (¶ [0191], [0333]-[0334]).

As per claim 11, combination of Lin and Shank teach all the limitations of claims 1 and 11. Lin also teaches,
receiving scheduling information that identifies a schedule for paying the future payment amount at a future time (¶ [0191], [0328]), 
identifying that the future time is equal to a current time (¶ [0328], [0333]-[0334]),
authorizing the payment of the future payment amount to be paid according to the scheduling information based on the future time equaling the current time (¶ [0331], [0333]).

As per claim 20, combination of Lin and Shank teach all the limitations of claim 18. Lin also teaches,
a first type of communication interface that receives an order for a product or service from the payor device (¶ [0128], [0130]), 
a second type of communication interface, wherein a message is sent from the payor device via the second type of communication interface that authorizes the payment from the account associated with the payor device (¶ [0128]-[0131]).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being obvious over Lin in view of Shank in further view of US 20150058125 A1 (Moshfeghi).

As per claims 2 and 13, combination of Lin and Shank teach all the limitations of claims 1 and 12. 
Lin does not explicitly teach, however, Moshfeghi teaches,
displaying the information that identifies the one or more user devices in the subset of user devices in a sequence according to their proximity from the first user device, with closer devices being displayed above or before farther devices (FIG. 3B, ¶ 84 “The tabs 358.sub.1 . . . 358.sub.4 may be ordered according to a distance of the registered users to the POS device 352”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ user ordering based on proximity distance of Moshfeghi in Lin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of peer to peer payment and because user ordering based on proximity distance improves peer to peer transaction through streamlining user selection based on proximity distance (see Moshfenghi, ¶ 86).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692